17‐144‐cv 
     Lamb v. Cuomo 
      
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                   SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
 1                                                               
 2         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 3   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 4   Square,  in  the  City  of  New  York,  on  the  2nd  day  of  October,  two  thousand 
 5   seventeen. 
 6    
 7          PRESENT:  RAYMOND J. LOHIER, JR., 
 8                     CHRISTOPHER F. DRONEY, 
 9                           Circuit Judges, 
10                     JED S. RAKOFF, 
11                           District Judge.* 
12          __________________________________________ 
13           
14          DEBORAH LAMB, JOHN MECCA, PRO SE 
15          AS SOVERIGN PEOPLE OF THE UNITED 
16          STATES,   
17           
18                           Plaintiffs‐Appellants, 
19           
20                     v.                               No. 17‐144‐cv 
21           
22          ANDREW M. CUOMO, THE GOVERNOR FOR 
23          N.Y.S., HOWARD A. ZUCKER, THE PUBLIC 
24          HEALTH COMMISSIONER FOR N.Y.S., ERIC T. 

     * Judge Jed S. Rakoff, of the United States District Court for the Southern District of New 
     York, sitting by designation.
 1           SCHNEIDERMAN, THE ATTORNEY GENERAL 
 2           FOR N.Y.S, JANET DIFIORE, THE CHIEF JUDGE 
 3           AND THE HEAD OF THE NEW YORK STATE 
 4           COURT SYSTEM, COUNTY OF SUFFOLK, THE 
 5           MUNICIPALITY, STEVE BELLONE, THE 
 6           SUFFOLK COUNTY EXECUTIVE, THOMAS J. 
 7           SPOTA, THE SUFFOLK COUNTY DISTRICT 
 8           ATTORNEY, ANN MARIE CSORNY, THE 
 9           ACTING DIRECTOR SUFFOLK COUNTY 
10           MENTAL HYGIENE, DR. JAMES L. 
11           TOMARKEN, THE SUFFOLK COUNTY 
12           COMMISSIONER OF PUBLIC HEALTH, JOHN 
13           F. O’NEILL, THE SUFFOLK COUNTY 
14           COMMISSIONER OF SUFFOLK COUNTY 
15           SOCIAL SERVICES, TIMOTHY D. SINI, THE 
16           SUFFOLK COUNTY POLICE COMMISSIONER, 
17           VINCENT F. DEMARCO, THE SUFFOLK 
18           COUNTY SHERIFF, JUDITH A. PASCALE, THE 
19           SUFFOLK COUNTY CLERK, ANN MARIE 
20           SULLIVAN, THE MENTAL HEALTH 
21           COMMISSIONER FOR N.Y.S., 
22            
23                            Defendants‐Appellees, 
24            
25           JOHN DOE(S), #1–20, 
26            
27                            Defendants. 
28           __________________________________________ 
29    
30           FOR APPELLANTS:           DEBORAH LAMB, pro se, John Mecca, pro se, 
31                                     Kings Park, NY. 
32
33           FOR STATE APPELLEES:      SCOTT A. EISMAN (Barbara D. Underwood, 
34                                     Solicitor General, Steven C. Wu, Deputy 
35                                     Solicitor General, David Lawrence III, 
36                                     Assistant Solicitor General, on the brief), for 
37                                     Eric T. Schneiderman, Attorney General for 
38                                     the State of New York, New York, NY. 

      
                                         2 
 1                    
 2           FOR COUNTY APPELLEES:  Christopher A. Jeffreys, Assistant County 
 3                                  Attorney, for Dennis M. Brown, Suffolk 
 4                                  County Attorney, Hauppauge, NY. 
 5    
 6           Appeal from a judgment of the United States District Court for the Eastern 

 7   District of New York (Joanna Seybert, Judge).    UPON DUE CONSIDERATION, 

 8   IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of 

 9   the District Court is AFFIRMED. 

10           Appellants Deborah Lamb and John Mecca, proceeding pro se, appeal from 

11   a judgment of the District Court (Seybert, J.) sua sponte dismissing their suit 

12   brought under 42 U.S.C. § 1983.    We assume the parties’ familiarity with the facts 

13   and record of the prior proceedings, to which we refer only as necessary to 

14   explain our decision to affirm. 

15           We have not yet addressed whether we review de novo or for abuse of 

16   discretion a district court’s sua sponte dismissal of a complaint for frivolousness 

17   where the litigant has paid the filing fee.    Fitzgerald v. First E. Seventh St. 

18   Tenants Corp., 221 F.3d 362, 364 & n.2 (2d Cir. 2000).    We need not reach that 

19   issue here because the District Court’s decision “easily passes muster under the 

20   more rigorous de novo review.”    Id. at 364 n.2.    A claim is frivolous “where it 


      
                                                 3 
 1   lacks an arguable basis either in law or in fact.”    Neitzke v. Williams, 490 U.S. 

 2   319, 325 (1989).    District courts should generally not dismiss a pro se complaint 

 3   without permitting at least one opportunity to amend, but granting leave to 

 4   amend is not necessary when it would be futile.    See Cuoco v. Moritsugu, 222 

 5   F.3d 99, 112 (2d Cir. 2000). 

 6           Upon review, we find no error in the District Court’s dismissal of 

 7   appellants’ complaint because, even when read with the “special solicitude” due 

 8   pro se pleadings, Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 475 (2d Cir. 

 9   2006), their allegations “rise to the level of the irrational or the wholly incredible, 

10   whether or not there are judicially noticeable facts available to contradict them,” 

11   Denton v. Hernandez, 504 U.S. 25, 33 (1992).    And given the wholly incredible 

12   nature of the alleged facts upon which appellants’ claims are based, the District 

13   Court reasonably concluded that granting leave to amend would be futile.    See 

14   Cuoco, 222 F.3d at 112. 

15           We have considered appellants’ remaining arguments and conclude that 

16   they are without merit.    Accordingly, we AFFIRM the District Court’s judgment. 

17                                           FOR THE COURT:   
18                                           Catherine O’Hagan Wolfe, Clerk of Court 
19                                            
      
                                                4